McCLELLAN, J. —
Conceding that the amendment of the complaint allowed by the justice of the peace was unwarranted, its allowance constituted a defect in the proceeding before the justice which is not available to the defendant on appeal to the circuit court, where the cause is required to be “tried de novo, and according to equity and justice, without regard to any defect in the summons, or, other process, or proceedings before the justice." — Code, § 3405 ; Littleton v. Clayton, 77 Ala. 571; McConnell v. Worns, 102 Ala. 587.
Affirmed.